—In an action to foreclose a mortgage, the defendants Roy L. M. Boe and Betty Broderick Boe appeal from an order and judgment (one paper), of the Supreme Court, Suffolk County (Lama, J.), entered August 26, 1991, which granted the plaintiff’s motion to confirm the Referee’s report of sale and for leave to enter a deficiency judgment against the defendants Roy L. M. Boe and Betty Broderick Boe.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the appellants’ contentions, the plaintiff properly complied with RPAPL 1371 (2) by moving within 90 days of the date of delivery of the deed to the purchaser for leave to enter a deficiency judgment.
The defendants’ remaining contentions are either unpreserved for appellate review (see, Matter of Dowsett v Dowsett, 172 AD2d 610), or without merit. Sullivan, J. P., Miller, Ritter and Santucci, JJ., concur.